NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0037n.06
                            Filed: January 9, 2008

                                           No. 07-5094

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


TRAVELERS PROPERTY              CASUALTY         )
COMPANY OF AMERICA,                              )
                                                 )
       Plaintiff-Appellee,                       )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR THE
B & W RESOURCES, INC.; BEGLEY                    )    EASTERN DISTRICT OF KENTUCKY
PROPERTIES, LLC,                                 )
                                                 )
       Defendants-Appellants.



       Before: MERRITT, ROGERS, and McKEAGUE, Circuit Judges.
       ROGERS, Circuit Judge. Defendants B & W Resources, Inc. and Begley Properties, LLC

appeal the district court’s grant of summary judgment in favor of plaintiff Travelers Property

Casualty Company of America. B&W purchased an all-risk insurance policy from Travelers to

insure a coal tipple. Thereafter, the tipple was destroyed when it collapsed onto a moving train.

Travelers denied coverage and brought suit seeking a declaratory judgment that it owes no duty to

provide coverage under the relevant policy. After reviewing the record, the parties’ briefs, and the

applicable law, and hearing oral argument, this court determines that no jurisprudential purpose

would be served by a panel opinion and affirms the district court’s decision for the reasons stated

in Judge Caldwell’s October 26, 2006 opinion and order. The district court properly granted
No. 07-5094
Travelers Prop. Cas. Co. of Am. v. B&W Res., Inc.

summary judgment in favor of Travelers. The judgment of the district court is therefore affirmed.




                                              -2-